NO. 07-09-00159-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                   AT AMARILLO

                                      PANEL B

                                   MARCH 1, 2010


                          KELVIN D. GREEN, APPELLANT

                                          v.

                         THE STATE OF TEXAS, APPELLEE


             FROM THE 364TH DISTRICT COURT OF LUBBOCK COUNTY;

        NO. 2008-420,856; HONORABLE BRADLEY S. UNDERWOOD, JUDGE


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                             MEMORANDUM OPINION


       Pending before the Court is appellant’s motion to dismiss his appeal. Appellant

and his attorney both have signed the motion. Tex. R. App. P. 42.2(a). No decision of

this Court having been delivered to date, we grant the motion. Accordingly, the appeal

is dismissed. No motion for rehearing will be entertained and our mandate will issue

forthwith.


                                                           James T. Campbell
                                                               Justice

Do not publish.